Citation Nr: 0806755	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-32 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability. 

2.  Entitlement to service connection for a right knee 
disability, claimed to be secondary to a left knee 
disability. 

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Navy 
from May 13, 1965 to June 30, 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 

Procedural history

The veteran was originally denied entitlement to service 
connection for a left knee disability in June 1973.  The 
veteran perfected an appeal as to that issue. However, in 
September 1974, prior to adjudication by the Board, the 
veteran withdrew his claim. 

In October 1983, the veteran filed a claim seeking 
entitlement to service connection for a back condition.  His 
claim was denied by the RO in a November 1983 rating 
decision.  The veteran did not perfect an appeal.

In May 2002, the veteran attempted to reopen his claims of 
entitlement to service connection for a left knee condition 
and a back condition.  In October 2002 the RO denied the 
veteran's claim on the basis that new and material evidence 
had not been received.  The veteran did disagree with that 
decision. 

In August 2003, the veteran filed a claim seeking to reopen 
his previously denied claims of entitlement to service 
connection for a left knee condition and a back condition.  
The veteran also sought entitlement to service connection for 
a right knee condition, claimed as secondary to the left knee 
condition.  His claims were denied in the above-mentioned 
July 2004 rating decision.  He has timely perfected an 
appeal. 




Clarification of representation

A review of the record indicates that the veteran has 
appointed the Wisconsin Department of Veterans Affairs as his 
representative and that this organization has represented the 
veteran before VA.

In several letters to VA, the veteran made reference to an 
attorney.  While it appears that the veteran may have 
consulted with that attorney, he acknowledges that she is not 
representing him before VA.  See a March 21, 2007 letter from 
veteran.  

Issues not on appeal 

In the above-mentioned July 2004 rating decision, the RO also 
denied the veteran's claims of entitlement to service 
connection for headaches, schizophrenia and total disability 
based on individual unemployability.  In a November 2004 
decision, the RO denied claims of entitlement to service 
connection for paranoid type schizophrenia and "brain 
damage".  In a March 2007 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
bilateral hip disabilities. 

The veteran has not, to the Board's knowledge, expressed 
dissatisfaction with those decisions.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1. The competent medical evidence of record indicates that 
the veteran's currently diagnosed left knee disability is not 
related to his military service. 

2.  The veteran's claim of entitlement to service connection 
for a right knee condition secondary to degenerative joint 
disease of the left knee is not based on a service-connected 
disability. 

3.  The competent medical evidence of record indicates that 
the veteran's currently diagnosed back condition is not 
related to his military service. 


CONCLUSIONS OF LAW

1. A left knee condition was not incurred or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  The veteran's claim for entitlement to service connection 
for a right knee condition secondary to degenerative joint 
disease of the left knee is not warranted.  38 C.F.R. 
§ 3.310(a) (2007).

3.  A back condition was not incurred or aggravated by 
military service, and such may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
left knee condition and a back condition.  He is also seeking 
service connection for a right knee condition as secondary to 
his left knee condition.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 



Initial matter - the previously denied claims

As was alluded to in the Introduction, the veteran's claim 
for service connection for a left knee condition was 
originally denied in a June 1973 rating decision.  His claim 
of entitlement to service connection for a back condition was 
denied in November 1983.  The veteran attempted to reopen 
these issues in May 2002, without success.  Implicit in his 
current claim is the contention that new and material 
evidence has been submitted since the last final denial.  

In July 2004 the RO denied the veteran's back claim on the 
basis that new and material evidence had not been submitted.  
His claim for service connection for a left knee condition 
was reopened and denied on the merits. 

The United States Court of Appeals for the Federal Circuit 
has held that if service connection has been previously 
denied and that decision became final, the Board does not 
have jurisdiction to review the claim on a de novo basis in 
the absence of a finding that new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  However, 38 C.F.R. § 3.156(c) provides 
that "if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim."  Such is 
the case here.  The record reflects that additional service 
department records in the form of service personnel and 
medical records were associated with the veteran's claims 
folder in December 2006.  Accordingly, the Board is reopening 
the veteran's left knee and back claim and will decide the 
claims on their merits.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that when the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby. 

In the present case, as noted above it appears that the RO in 
fact has considered the veteran's left knee claim on a de 
novo basis.  With respect to the back claim, , the veteran 
has been amply apprised of what is required to establish his 
claim. He has, in fact presented argument as to the merits of 
the issue.  Thus, there is no prejudice to him in the Board's 
considering his claim on the merits.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated June 28, 2004, including a request for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service."  With respect to the 
veteran's secondary service connection claim, a July 30, 2004 
VCAA letter informed the veteran that in order to establish 
entitlement to service connection on a secondary basis the 
evidence must show a relationship between the claimed 
condition and the service-connected disability.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
June 2004 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records, to include "medical records 
from State or local governments, private doctors and 
hospitals, or current or former employers."  

The June 2004 letter further emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original]

The Board notes that the June 2004 letter specifically 
requested of the veteran: 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This complies with the "give 
us everything you've got" provision contained in 38 C.F.R. § 
3.159(b) in that it informed the veteran that he could submit 
or identify evidence other than what was specifically 
requested by the RO.

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a March 20, 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In any event, because the veteran's claims are being denied 
by the Board the matters of disability rating and effective 
date remain moot. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's Social 
Security Administration records, his service personnel 
records, VA treatment records and portions of his service 
medical records. 

The Board is cognizant that the veteran's complete service 
medical records appear to not been associated with his claims 
folder. The RO has attempted to obtain these records on 
several occasions, without success.  Because these records 
have not been located after multiple attempts, the Board 
believes that an additional remand to conduct a further 
search would be an exercise in futility. Cf. Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
declined to exercise his option of a personal hearing before 
a Veterans Law Judge. 

Accordingly, the Board will proceed to a decision.  




	(CONTINUED ON NEXT PAGE)






1.  Entitlement to service connection for a left knee 
disability. 

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  

Presumption of soundness/aggravation of pre-existing 
disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2007).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306. "Clear and 
unmistakable evidence" is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that 
the "clear and convincing" burden of proof, while a higher 
standard than a preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and unmistakable 
evidence"].  It is an "onerous" evidentiary standard, 
requiring that the preexistence of a condition and the no-
aggravation result be "undebatable."  See Cotant v. West, 17 
Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993); see also Vanerson, 12 Vet. App. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. See 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2007).  A pre-existing disease or 
injury will be presumed to have been aggravated by service 
only if the evidence shows that the underlying disability 
underwent an increase in severity; the occurrence of 
symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
38 C.F.R. § 3.306(a) (2007).

Analysis 

Initial matter - missing service medical records 

As indicated above, only portions of the veteran's service 
medical records were obtained by the RO.  The evidence of 
record includes his service personnel records, his pre-
enlistment physical examination report and a report of the 
U.S. Naval Board of Medical Survey. The record does not 
contain a separation examination report.  
[It is unclear whether he was in fact examined on separation 
from his brief period of service, in light of a previous 
examination conducted in connection with the Board of Medical 
Survey.]  In circumstances in which service medical records 
may be missing, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant. See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) [the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases].

Discussion

VA treatment records indicate that the veteran currently has 
degenerative joint disease of the left knee.  The veteran, 
while acknowledging that he injured his left knee playing 
football before service, contends that his left knee 
disability became worse in service. 
  
During the veteran's pre-induction physical he indicated that 
he had a possible pre-existing knee disability.  The 
veteran's service records indicate that he was treated for 
pain, swelling and tenderness in his left knee on June 9, 
1965, shortly after entering military service.  He was sent 
to a U.S. Naval Hospital at Great Lakes, Illinois, where the 
diagnosis of internal derangement, left knee was made.  It 
was determined that the veteran's left knee disorder existed 
prior to his enlistment.  

In the examination report, the medical consultant indicated 
that the veteran's left knee disability prevented him from 
meeting the minimal physical standards for enlistment and it 
was recommended that he appear before a Board of Medical 
Survey.  

In June 1965, a United States Naval Board of Medical Survey 
found that the veteran injured his left knee while playing 
football two years prior to enlisting in the Navy and that he 
had four episodes of locking of that knee prior to 
enlistment.  The Medical Survey Board found that the veteran 
did not meet the minimum physical standards for enlistment 
based on his pre-existing left knee disability.  His injury 
was found "not to be the proximate result of performance of 
active duty" and the Medical Board found that the veteran's 
left knee condition was not incurred in the line of duty or 
aggravated by his military service. 

In none of these records did the veteran report an in-service 
knee injury.

Since the records clearly indicated that the veteran had a 
pre-existing knee condition on his induction examination and 
so testified to a Medical Survey Board that his condition 
pre-existed military service, the statutory presumption of 
soundness does not apply.  See 38 U.S.C.A. §§ 1111, 1132 
(West 2002).  Furthermore, the veteran has made several 
statements indicating that his left knee condition pre-
existed military service.  See e.g., a  July 16, 2004 
statement. 

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

As indicated above, the veteran's service medical records 
indicate that he was provided an examination to determine the 
extent of his left knee disability while in military service.  
The Medical Survey Board found that the veteran's condition 
was not aggravated by his military service.  In a letter to 
the veteran's father, the Department of the Navy explained 
that the veteran was being discharged based on a disability 
that "existed prior to enlistment and that the disability 
was neither incurred or aggravated during his military 
service." 

In support of his claim, the veteran has submitted an August 
2003 statement from J.F.B., M.D. which states: "it is 
possible that [the veteran's] current left knee 
osteoarthritis may have been either caused or aggravated by 
his reported injury while on active duty."  The use of the 
term "possible" makes this opinion speculative; consequently 
it cannot be used to establish aggravation.  The Court has 
held that medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

Furthermore, Dr. J.F.B did not explain how the veteran's pre-
existing knee injuries impacted his in-service complaints of 
knee pain or what role they played in the veteran's current 
condition. See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) [in assessing evidence such as medical opinions, 
the failure of the physician to provide a basis for his 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits].  

The fault may not lie with Dr. J.F.B., however; his opinion 
is no better than the facts upon which it is based.  In later 
years, the veteran has indicated that he injured his left 
knee in service.  The service medical records do not mention 
any in-service left knee injury; the veteran first reported 
such an injury years later, in connection with his claim for 
VA monetary benefits.  The Board disbelieves the veteran's 
statements concerning the alleged in-service injury.  See 
Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) [in evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole]. 

Based as it is on the veteran's statement concerning an in-
service injury, the opinion of Dr. J.F.B. lacks probative 
value.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
[noting that the fact that the veteran's history is recorded 
in medical records does not transform it into a competent 
medical opinion]; Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [holding that the Board is 
not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant]. 

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  
In this case, although Dr. J.F.B. referred to a fall in 
service it is clear that this is merely a recitation of the 
veteran's own contention.  The remainder of the veteran's 
medical history, before, during and after service, was not 
mentioned.  

This opinion thus carries little weight of probative value.  

[A medical opinion from T.O.M., M.D., dated January 17, 1995 
stated that "at this time it is impossible to say what 
caused" the veteran's left knee condition.  See Wausau Bone 
& Joint Clinic Note, January 17, 1995.  This evidence in not 
pertinent to the crucial question of aggravation.] 

To the extent that the veteran contends that his left knee 
was aggravated by military service, any such statements 
offered in support of the veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Evidence against the veteran's claim consists of, in addition 
to the very clearly stated in-service medical records, 
pertinently negative post-service medical records.  Reports 
of VA medical treatment in e period immediately after 
service, which are numerous, have to do with the veteran's 
psychiatric difficulties; his left knee is not mentioned.  
Moreover, and significantly in the Board's estimation, a 
thorough physical examination which was done in connection 
with a VA psychiatric hospitalization in May 1968 identified 
no knee complaints or symptoms, as did another examination 
under similar circumstances in October 1970.  

The veteran underwent a special VA orthopedic examination in 
May 1973, eight years after being separated from service, in 
connection with his initial claim for service connection.  In 
contrast with his reports to physicians before and during 
service, the veteran did not mention any pre-service knee 
problems and instead informed the examining physician that 
"he injured his left knee in early June1965 while undergoing 
basic training . . . he was jumping over a long and he 
suddenly felt something snap in this left leg."  Physical 
examination was normal.  

A February 1988 private medical record indicated that "[h]e 
doesn't have any physical findings today other than some 
minor crepitation."  It appears that the veteran's left knee 
did not significantly trouble him until approximately 1995, 
thirty years after his separation from service.

After having carefully reviewed he evidence, the Board 
concludes that the record clearly and unmistakably shows that 
the veteran's left knee disability was not aggravated during 
or due to his brief naval service.   The Board places more 
weight on the contemporaneous medical records which 
unequivocally state that there was no aggravation, as well as 
post-service medical records which show no problems for many 
years after service, than it does on the veteran's own 
assertions and the medical statement of J.F.B., M.D. which 
relied thereupon. 

Based on the conclusion reached by the Board of Medical 
Survey, and on the entire  medical history the Board finds 
that the veteran's left knee did not undergo any aggravation 
during military service. 
 
In short, the Board has reached the conclusion that the 
record, viewed as a whole, shows that the veteran's left knee 
was not aggravated during service.  Thus, service connection 
is not warranted. The benefit sought on appeal is denied.






2.  Entitlement to service connection for a right knee 
condition, claimed to be as secondary to left knee 
disability. 

Pertinent law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2007); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993). 

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

As an initial matter, the veteran has not contended that his 
right knee problems are directly due to service, and the 
evidence of record does not so suggest.  The RO, moreover, 
adjudicated this claim on a secondary basis.  Accordingly, 
the Board's analysis will address only the matter of 
secondary service connection. 

With respect to Wallin element (1), the medical evidence 
establishes that the veteran has degenerative joint disease 
of right knee.  See August 2003 VA treatment report.  Wallin 
element (1) has therefore been satisfied. 

With respect to Wallin element (2), evidence of a service-
connected disability, as noted above, the veteran has not 
been service-connected for a left knee disability (or for any 
other disability for that matter).  As has been discussed 
above, his claim of entitlement to service connection for a 
left knee disability is denied.  Consequently, Wallin element 
(2) has not been met and the veteran's claim fails on this 
basis. 

With respect to Wallin element (3), in the absence of a 
service-connected disability it naturally follows that a 
medical nexus is lacking also.  Such is the case here. 
Accordingly, Wallin element (3), medical nexus, has not been 
satisfied, and the veteran's claim fails on this basis as 
well.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a right knee condition, claimed as secondary to a left knee 
condition. The benefit sought on appeal is accordingly 
denied.

3.  Entitlement to service connection for a back disability.

Relevant law and regulations

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Analysis

With respect to Hickson element (1), current disability, the 
medical evidence indicates that the veteran has moderate 
hypertrophic arthritic changes at L4/L5 and L5/S1.  See April 
8, 2004 X-ray results from VA Medical Center at Tomah, 
Wisconsin.  Accordingly, Hickson element (1) has been 
satisfied.  

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address disease and 
injury.

Concerning disease, as noted above portions of the veteran's 
service medical records are missing.  However, the record 
does not indicate that the veteran had back problems during 
military service or within the one year presumptive period 
thereafter.  While the veteran's service medical records do 
not include a separation examination, the evidence does 
indicate that he was, in fact, provided a examination prior 
to discharge.  The results of this examination were reported 
in the June 1965 Board of Medical Survey report which 
indicated that outside of the veteran's preexisting left knee 
condition "the remainder of the physical examination was 
within normal limits."  The various VA examinations in May 
1968, October 19700 and May 1973 found no back disability, 
and the veteran did not complain of back problems. 

Concerning in-service injury, the veteran contends that he 
fell during basic training and injured his spine.  As was 
discussed above in connection with the first issue on appeal, 
there is no contemporaneous evidence of any in-service fall.  
The Board has already found the veteran's statement as to an 
in-service fall to be lacking in credibility.  

The only evidence in the veteran's favor (i.e., that he 
injured his back during basic training) is the veteran's own 
statements.  Those statements were made in connection with 
his claim for monetary benefits from VA.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence]. Moreover, the veteran's 
statements concerning his back injury with chronic pain 
appear to be in conflict with the contemporaneous medical 
records, which do not mention any treatment for back pain 
until September 2002, nearly four decades after the veteran 
left military service.  

In this case, the Board places greater weight on the 
pertinently negative in-service examination, the negative 
post-service VA examinations and the absence of treatment 
records for nearly four decades after service, than it does 
on the veteran's recent statements.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]; see 
also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence].

In short, the Board finds that a back injury did not occur 
during military service.  Hickson element (2) has not been 
met, and the veteran's claim fails on this basis alone. 

With respect to Hickson element (3), medical nexus, the 
veteran has submitted the opinion of G.N.R., D.C. who stated: 
"It is possible that the injuries sustained in the fall [in 
service] are at least partially causal in his present 
condition."  The use of the term "possible" makes this 
opinion speculative; consequently it cannot be used to 
establish aggravation.  See Obert v. Brown and Tirpak v. 
Derwinski, both supra.  

Furthermore, as discussed above, the Board disbelieves the 
veteran's statement that he injured his back in service.  
Therefore, the opinion of G.N.R. is no better than the facts 
upon which it is based.  See LeShore; Swann; and Reonal, all 
supra. 

Under Kowalski, supra, the Board may not, however, disregard 
a medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran.  In this 
case, although Dr. G.N.R. stated that the veteran "had a 
fall onto his buttock while in the service", it is clear 
that this is merely a recitation of the veteran's own 
contention.  Dr. G.N.R. did not refer to, and most likely did 
not know about, the pertinently negative physical examination 
in service, as well as the pertinently negative VA 
examinations after service.

To the extent that the veteran himself contends that a 
medical relationship exists between his back condition and 
his military service, his lay opinion is entitled to no 
weight of probative value. See Espiritu, supra. Any such 
statement offered in support of the veteran's claim by him 
does not constitute competent medical evidence and cannot be 
accepted by the Board. See also Cromley v. Brown, 7 Vet. App. 
376, 379 (1995).

The veteran has at times indicated that he had back problems 
on and off after service.  The Board is of course aware of 
the provisions of 38 C.F.R. § 3.303(b), relating to 
chronicity and continuity of symptomatology.  However, as has 
been discussed above the objective medical records do not 
disclose any back problems until several decades after 
service.  Supporting medical evidence is required. See Voerth 
v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  Continuity of symptomatology after 
service is therefore not demonstrated.  

Accordingly, Hickson element (3) has not been satisfied, and 
the veteran's claim fails on this basis also.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a back disability on a direct basis, as Hickson elements (2) 
and (3) have not been met.  The benefit sought on appeal is 
accordingly denied.  





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a right knee condition, 
claimed to be secondary to a left knee disability, is denied. 

Entitlement to service connection for a back disability is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


